USCA11 Case: 20-10976      Date Filed: 11/18/2020    Page: 1 of 6



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-10976
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:18-cv-00561-TWT

TERRENCE STEVENS,

                                                                Plaintiff-Appellant,

                                     versus

PLUMBERS AND PIPEFITTERS LOCAL 219, et al.,

                                                             Defendants-Appellees.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (November 18, 2020)

Before MARTIN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Terrence Stevens, proceeding pro se, appeals the dismissal of his amended

complaint alleging wrongful denial of pension and annuity benefits. Because the
          USCA11 Case: 20-10976       Date Filed: 11/18/2020    Page: 2 of 6



district court correctly determined that Stevens waived the right to amend his

complaint, we affirm.

                                          I

      Terrence Stevens worked in the plumbing and pipefitting industry as a

member of the United Association of Journeymen and Apprentices of the

Plumbing and Pipe Fitting Industry, Local Union No. 219 of the United States and

Canada, AFL-CIO (“Local 219”). In 1981, Stevens suffered an injury on the job

that left him partially disabled, and, in 1985, he ended his relationship with Local

219. In 2012, Stevens applied for pension and annuity benefits with the

administrator of Local 219’s pension and annuity funds. However, Stevens

discovered that his pension payments were much lower than what he expected, and

he also learned that he would not receive any annuity payments.

      Stevens filed a pro se complaint against eighteen defendants, including

Local 219, the Local 219 Pension and Annuity Funds, the board of trustees for

those funds, various individual trustees, the third-party administrator of the

Pension Fund, and PNC Vested Interest, which Stevens alleged managed the

Annuity Fund’s assets. He brought claims under the Employee Retirement Income

Security Act of 1974 (“ERISA”) and 42 U.S.C. § 1983 for violations of his civil

rights, and alleged a “scheme . . . to deny [Stevens] retirement benefits.” The

district court dismissed Stevens’s ERISA claims without prejudice and granted



                                          2
          USCA11 Case: 20-10976       Date Filed: 11/18/2020    Page: 3 of 6



leave to amend. But with regard to Stevens’s section 1983 claim, the court

dismissed it with prejudice. The court reasoned that section 1983 “provides a

remedy against persons who, acting under the color of state law, deprive the

injured party of his rights under federal law,” and here the various defendants were

neither “arms of the state” nor “act[ing] under the color of state law.”

      Instead of first amending his ERISA claims, Stevens appealed the district

court’s order to this Court. Before affirming the district court’s order dismissing

his section 1983 claim with prejudice, this Court considered whether that order was

final and appealable such that we had jurisdiction. Stevens v. Plumbers &

Pipefitters Local 219, 812 F. App’x 815, 818 (11th Cir. 2020) (per curiam)

(unpublished). The panel observed that although an order dismissing a complaint

with leave to amend is not final until the time allowed for amendment expires, a

plaintiff can waive the right to amend by appealing the order before the time to

amend expires. Id. The appeal renders the order final. Id. Stevens’s panel held

that “[b]y appealing the district court’s dismissal of his complaint before filing an

amended complaint, Stevens caused the district court’s dismissal order to become a

final, appealable order.” Id. “[A]s a consequence . . . , Stevens waived his right to

amend his ERISA claims.” Id.

      While Stevens’s appeal was pending in this Court, he amended his

complaint, and the defendants again moved to dismiss. The district court



                                          3
          USCA11 Case: 20-10976        Date Filed: 11/18/2020     Page: 4 of 6



dismissed the complaint because “prior to filing his Amended Complaint,

[Stevens] appealed the Court’s dismissal of his Section 1983 claim” and “[b]y

doing so, [he] treated the dismissal of the ERISA claims as final and waived his

right to amend.” This is Stevens’s appeal of that ruling.

                                          II

      We review de novo a district court’s order granting a Rule 12(b)(6) motion

to dismiss. Cisneros v. Petland, Inc., 972 F.3d 1204, 1210 (11th Cir. 2020).

      When a district court dismisses a complaint with leave to amend, the court’s

order ordinarily becomes final and appealable when the time for amendment

expires. Garfield v. NDC Health Corp., 466 F.3d 1255, 1260 (11th Cir. 2006).

Nevertheless, a “plaintiff need not wait until the expiration of the stated time in

order to treat the dismissal as final, but may appeal prior to the expiration of the

stated time period.” Schuurman v. Motor Vessel “Betty K V”, 798 F.2d 442, 445

(11th Cir. 1986) (per curiam). By appealing, a plaintiff “waives the right to later

amend the complaint.” Id. This rule avoids “the possibility of uncertainty as to

whether the dismissal of a complaint constitutes a final judgment,” and also limits

a plaintiff’s ability to “manipulate the rules.” Id. at 445–46.

      Our Court previously applied this waiver rule in Stevens’s first appeal. We

held that his appeal “caused the district court’s dismissal order to become a final,

appealable order,” thereby “waiv[ing] [Stevens’s] right to amend his ERISA



                                           4
          USCA11 Case: 20-10976       Date Filed: 11/18/2020    Page: 5 of 6



claims.” Stevens, 812 F. App’x at 818. Under the “law of the case” doctrine, this

holding is “binding in all subsequent proceedings in the same case in the trial court

or on a later appeal.” This That & the Other Gift & Tobacco, Inc. v. Cobb County,

439 F.3d 1275, 1283 (11th Cir. 2006) (per curiam) (quotation marks omitted). The

law of the case doctrine “bars relitigation of issues that were decided either

explicitly or by necessary implication.” Id. (quotation marks omitted). And the

law of the case doctrine binds us for questions of law unless (1) “since the prior

decision, new and substantially different evidence is produced, or there has been a

change in the controlling authority,” or (2) “the prior decision was clearly

erroneous and would result in a manifest injustice.” Id. (quotation marks omitted).

      Stevens has not argued that we are excused from applying the law of the

case doctrine. We are otherwise aware of no reason why we would not be bound

by this Court’s holding from his first appeal. Under the first prong of This That &

the Other, our Court has not changed its waiver rule since we decided Stevens’s

first appeal earlier this year. See, e.g., Bourassa v. Dozier, ___ F. App’x ___, 2020

WL 6122755, at *2 n.1 (11th Cir. Oct. 19, 2020) (per curiam) (unpublished)

(“Bourassa has waived any right to amend by appealing the dismissal order.”).

Under the second prong, our prior holding was not clearly erroneous. The district

court gave Stevens leave to amend his ERISA claims, but he appealed to this Court

on April 12, 2019 before he filed his amended complaint on April 29. Applying



                                          5
         USCA11 Case: 20-10976      Date Filed: 11/18/2020   Page: 6 of 6



the waiver rule, Stevens forfeited the right to amend his complaint. Schuurman,

798 F.2d at 445.

      The law of the case doctrine makes our prior holding from Stevens’s first

appeal binding upon us. The district court correctly dismissed the amended

complaint on the ground that Stevens waived the right to amend.

      AFFIRMED.




                                        6